Citation Nr: 0005234
Decision Date: 02/28/00	Archive Date: 09/08/00

DOCKET NO. 93-24 191A              DATE FEB 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

Entitlement to restoration of a 30 percent rating for service
connected periodontitis, currently evaluated as noncompensable.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board)
from a December 1992 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.

The December 1992 rating decision reduced a 30 percent rating
evaluation which had been in effect for service connected
periodontitis to zero percent. The veteran in his substantive
appeal requested that the 30 percent be reinstated. Accordingly,
the issue is as stated on the title page of this decision.

REMAND

Initially, the Board finds that the veteran's claim is well
grounded, in that he has presented a plausible claim. 38 U.S.C.A.
5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).
Pursuant to 5107(a), the Board is obligated to assist the veteran
in the development of his claims.

In this regard, this case was previously before the Board in
November 1998. At that tine the case was Remanded to the RO for
additional development of the evidence, to include for a VA
examination by periodontist in order to determine the nature and
severity of any oral and dental disability, including the service
connected periodontitis. A review of the record reflects that the
examination was scheduled at the VA medical facility in Biloxi
apparently for February 1999. In February 1999 the veteran informed
the Biloxi medical facility that he would not report and requested
that the examination be conducted at the Montgomery medical
facility or another facility.

The veteran was issued a supplemental statement of the case in
Mar,rh 1999 which includes 38 C.F.R. 3.655 (1999). 38 C.F.R. 3.655
provides that when entitlement or continued entitlement to a
benefit cannot be established or confirmed without a current VA
examination or reexamination and a claimant, without good cause,
fails to report for such examination, or reexamination, action will
be taken in accordance with paragraph (b).

2 -

When a claimant fails to report for an examination scheduled in
conjunction with a claim for increase, the claim shall be denied.
38 C.F.R. 3.655(b) (1999).

In this case, the Board is of the opinion that there may be
extenuating circumstances as to the veteran's preference regarding
the location of the VA examination. As such, the Board finds that
the examination should be rescheduled.

During the course of the appeal, the rating criteria for certain
dental disorders was amended. The United States Court of Appeals
for Veteran Claims has held, that, when the law or regulations
change after a claim has been filed but before the appeal process
has been concluded, the version most favorable to the appellant
will apply unless Congress provided otherwise or permitted the
Secretary to do otherwise and the Secretary did so. Karnas v.
Derwinski, 1 Vet.App. 308 (1991).

Accordingly, the case is REMANDED for the following development:

1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical records pertaining to recent treatment for his oral
disease. The RO should obtain all records, which are not on file.
He should be informed that he has the opportunity to submit any
additional evidence and arguments in support of his claims. See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

2. The RO should schedule the veteran for a VA examination by
periodontist at the VA medical facility in Montgomery, Alabama, if
feasible, in order to determine the nature and severity of any oral
and dental disability, including the service connected
periodontitis. The claimsfolder and a copy of this Remand are to be
furnished to the examiner in conjunction with the examination. In
addition to x-rays, any other indicated

- 3 -

tests should be performed. Following the examination, it is
requested that the examiner specify if there is loss of the
condyloid process and/or loss of the maxilla, and, if yes, the
degree of loss and the etiology.

3. The RO should again inform the veteran of the provisions set
forth at 38 C.F.R. 3.655(b) regarding failure to report for
scheduled VA examinations.

4. It is requested that the RO associate with the claims folder
copies of the pertinent document concerning the scheduling of the
requested examination.

5. Thereafter, the RO should readjudicate the issue in appellate
status under the old and revised rating criteria per Karnas.

If the decision remains adverse to the veteran, he and his
representative should be furnished with a supplemental statement of
the case, which includes any pertinent revisions, and an
opportunity to respond. The case should thereafter be returned to
the Board for further review, as appropriate.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 11)8
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 4 - 

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -



